Title: To George Washington from Jean Goulet, January 1781
From: Goulet, Jean
To: Washington, George


                        

                            
                            May it Please your Excellency
                            Fish kill the  January 1781
                        
                        To Listen the Crys of a Poor Canadian Refugee in the time of the Honorable and much Lamented General
                            Montgomery Lieutenant of Milita and who has since been employed in the dangerous risk of Bringin and Carrying
                            Intelligence to and from Cannada with Captain Gosselin and Lieut. Boileau of Col. Hazens Regiment with out having received
                            for this two years and a half past a Copper of pay and But verry few necessarys and Being well Convinced your Excellency
                            is the Father of Strangers being possessed of that original Clemency which all who have embraced the cause of Liberty
                            Experience under Your Command, it is not the Lucre of gain that tempts me to Remonstrate to your Excellency But to
                            acquaint you of the tribulation I and my Family have sustaind Since the Retreat from Cannada. Being obligd to tarry some
                            time in order to Settle my affairs I was unfortunately taken by the Tories and some Brittish Troops Who Burnt the
                            Commission I then held to ashes in my hand at Door of the Church Insulting & abusing me all the time at length I
                            determind to Escape at all Events from their fury which I Effected and Determind to spend the Remainder of my Days in the
                            Service of the United states, since my flight they have sent twenty five Brittish Soldiers to my house with orders to
                            plunder my Distressd Family at Discretion hope there fore Your Excellency will take the matter into mature Consideration
                            And your Petitioner as in Duty Bound shall Ever pray.
                        
                             Jean Goulet
                        
                    